Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-27-2005

Kliesh v. Bucks Cty Domestic
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4714




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Kliesh v. Bucks Cty Domestic" (2005). 2005 Decisions. Paper 330.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/330


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-6                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 04-4714
                                  ________________

                                   JOHN C. KLIESH,

                                                  Appellant

                                           v.

                     BUCKS COUNTY DOMESTIC RELATIONS

                      ____________________________________

                    On Appeal From the United States District Court
                         For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 04-cv-04403)
                    District Judge: Honorable Clarence C. Newcomer
                    _______________________________________


 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 October 6, 2005
            Before: SLOVITER, MCKEE AND FISHER, Circuit Judges.

                                (Filed October 27, 2005)
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

        John C. Kliesh filed a complaint against Bucks County Court of Common Pleas

Domestic Relations Division (“Domestic Relations Division”) relating to alleged wrongs

stemming from the filing of documents and the entry of an order in child support
proceedings. Ruling on the Domestic Relations Division’s motion, the District Court

dismissed the complaint because the Domestic Relations Division is not a person under

42 U.S.C. § 1983 and because a federal court cannot enforce state law against state

officials acting in their official capacities. Kliesh moved for reconsideration, which the

District Court denied. Kliesh appeals. He also moves to stay the underlying Domestic

Relations Division child support order and to expedite this appeal.

       We will affirm because no substantial question is presented on appeal. See L.A.R.

27.4. As the District Court concluded, the named Defendant, the Bucks County Court of

Common Pleas Domestic Relations Division, is not a person under 42 U.S.C. § 1983. See

Callahan v. City of Phila., 207 F.3d 668, 674 (3d Cir. 2000). Furthermore, to the extent

Kliesh brings claims against a Domestic Relations Division judge or other employee, a

federal court cannot enforce state law against a state official acting in his or her official

capacity. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984). The

Rooker-Feldman doctrine bars the review of a state court child support order, review that

Kliesh sought in District Court through his complaint, and seeks in this Court through his

motion for a stay of the support order. See Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 125 S. Ct. 1517, 1521-22 (2005). In addition, there were no grounds for

reconsideration of the District Court’s order dismissing Kliesh’s complaint. Therefore,




                                               2
we will summarily affirm the District Court.1 Kliesh’s motion for a stay is denied. No

exceptional reason warrants granting Kliesh’s motion for an expedited appeal, so that

motion also is denied.




   1
   In coming to this conclusion, we have considered the arguments set forth in
Appellant’s brief, filed for the Court’s information.